Filed 4/15/15 P. v. Fisher CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



THE PEOPLE,                                                                                  C076203

                   Plaintiff and Respondent,                                    (Super. Ct. No. 62112580A)

         v.

ROBERT HENRY FISHER,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         A jury previously found defendant guilty of second degree burglary (Pen. Code,
§ 459) and bringing drugs into a jail (§ 4573). A jury also found true the allegation that
defendant brought drugs into a jail while he was released on bail or on his own



                                                             1
recognizance. (§ 12022.1.) (People v. Fisher (June 24, 2014, C074582) [nonpub. opn.].)
The trial court then sentenced defendant to a term of five years eight months in county
jail. (Ibid.) This court affirmed that judgment in June 2014. (Ibid.)
       On April 7, 2014, the trial court presided over a restitution hearing. The People
requested direct victim restitution totaling $71,300. Defendant’s victim testified and a
property list report prepared by the Placer County Sheriff’s Department was submitted
into evidence. At the conclusion of the hearing, the trial court ordered defendant to pay
restitution to his victim in the amount of $55,800, “with interest at the rate of 10% per
year from March 10, 2012.”
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                               MURRAY   , J.



We concur:



     ROBIE              , Acting P. J.



     HOCH               , J.




                                         3